NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


JAMES CHRISTOPHER COLE,                     )
DOC #S06972,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )    Case No. 2D18-2326
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County, Charles Sniffen, Judge.

James Christopher Cole, pro se.



PER CURIAM.


             Affirmed.



KHOUZAM, MORRIS, and SLEET, JJ., Concur.